DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Hamacher (EP0672546) in view of Kono (JP2713807B)
Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Kono (JP2713807B, with English machine translation).
Regarding claims 1, 3, and 5, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
While Hamacher teaches that individual wires can be twisted about their longitudinal axis, Hamacher does not expressly disclose the surface twisting angle. The instant specification defines surface twisting angle as equal to arctan(π*D/P)*180/π, wherein D is diameter and P is pitch (see page 6 of specification). Hamacher teaches that individual wires preferably have a cross-section of 0.15 to 0.40mm (col 2, lines 13-18). Hamacher further teaches that wires are twisted about their axis to provide additional elasticity with the degree of twisting selected to correspond to the desired physical properties of the strengthening support (col 1, lines 43-51; col 4, lines 8-14). Thus, Hamacher teaches the degree of twisting is a result effective variable for affecting the elasticity property of the wire. Hamacher discloses a preferable lay length or twist length (equivalent to the pitch) of 10 to 25mm (col 1, line 47-49) which yields surface twisting angles that range from 1.1 to 7.2 degrees. While this range is just outside the claimed range of 8 to 15 degrees, Examiner notes that the surface twist angle range of Hamacher is based on the preferred twist length range and that Hamacher does not teach away from employing In re Antonie, 559 F.2d 618 (CCPA 1977). One would have been motivated to control the degree of twisting of the wire in order to achieve the desired degree of elasticity and satisfy the physical requirements with regard to dynamic loadability and reduced weight (col 1, lines 31-52; col 4, lines 8-14). Further, the claimed ranges and the prior art ranges are close enough that one skill in the art would have expected them to have the same properties (i.e., improved elasticity, dynamic loadability) (see MPEP 2144.05).
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker or carcass layer for the purpose of reinforcing the tire structure--for example, see Kono which discloses arranging monofilaments in a rubber sheathed layer for use as a belt ply (abstract).
Regarding claim 4, while Hamacher is silent with respect to the wire density, the claimed values are consistent with those used in similar art, as shown for example by Kono (see Tables 1-4; values range from about 44-92 wires/50mm). It would have been obvious to a person having ordinary skill in the art to configure the wire density as claimed since it is well known and conventional to employ wire densities .

Claims 10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Kono (JP2713807B, with English machine translation) and Kojima (US 2001/0008158).
Regarding claims 10 and 12, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
While Hamacher teaches that individual wires can be twisted about their longitudinal axis, Hamacher does not expressly disclose the surface twisting angle. The instant specification defines In re Antonie
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Kono, abstract).
Hamacher is silent as to the belt having a plurality of "wire groups;" however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the filaments of Hamacher as wire groups of 2-4 monofilaments since Kono, directed towards tire belt reinforcement, teaches that it is advantageous to bundle the reinforcing elements in order to prevent crack and belt edge separation (including bundles of two; see abstract; see Fig. 3-4, 9).
Hamacher does not disclose a cover layer. It would have been obvious to a person having ordinary skill in the art at the time of the invention, however, to have provide the tire with a cover layer, since Kojima, similarly directed towards tire reinforcement, teaches providing a band on the outer circumferential side of a belt layer by winding a ply of cords at an angle of at most 5 degrees to the circumference to prevent the growth or lifting of the belt layer due to centrifugal force and enhance high speed durability ([0146,0220]; also see [0019,0145).
Regarding claim 13, Kono does not expressly disclose the claimed width and spacing ranges; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups of Hamacher in view of Kono with widths of 100-130% of a product of wire diameter and number of wires and with spacings of 70-250% of the wire diameter since such dimensions are consistent with the widths and spacings taught by Kono (see Tables 1-4 and Figs. 2-10; wherein the disclosed spacings range from about 60-300% of the wire diameter and the figures 
Regarding claim 14, while the group thickness is not expressly discussed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups such that the thickness is 100-130% of the monofilament diameter since the groups are clearly shown to be aligned in the width direction (i.e., the filaments do not extend above or below a central plane so as to give the wire groups additional thickness beyond the monofilament diameter).
Regarding claim 15, Kono teaches that the cord density can be between 50 and 125wires/50mm (see Tables 1-4, values range from about 44-92 wires/50mm).
Regarding claim 16, Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.

Hamacher (EP0672546) in view of Morii et al. (USP 7,438,104) and Kojima (US 2001/0008158)
Claims 6, 9, 10, 12-14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Morii et al. (USP 7,438,104) and Kojima (US 2001/0008158).
Regarding claim 6, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
While Hamacher teaches that individual wires can be twisted about their longitudinal axis, Hamacher does not expressly disclose the surface twisting angle. The instant specification defines surface twisting angle as equal to arctan(π*D/P)*180/π, wherein D is diameter and P is pitch (see page 6 of specification). Hamacher teaches that individual wires preferably have a cross-section of 0.15 to 0.40mm (col 2, lines 13-18). Hamacher further teaches that wires are twisted about their axis to provide additional elasticity with the degree of twisting selected to correspond to the desired physical properties of the strengthening support (col 1, lines 43-51; col 4, lines 8-14). Thus, Hamacher teaches the degree of twisting is a result effective variable for affecting the elasticity property of the wire. Hamacher discloses a preferable lay length or twist length (equivalent to the pitch) of 10 to 25mm (col 1, line 47-49) which yields surface twisting angles that range from 1.1 to 7.2 degrees. While this range is just outside the claimed range of 8 to 15 degrees, Examiner notes that the surface twist angle range of Hamacher is based on the preferred twist length range and that Hamacher does not teach away from employing twist lengths slightly above or below the preferred range (for example, a diameter of 0.40 and twist length of 9mm yields a surface twist angle of 8 degrees). Twist length directly correlates with the twist angle with both values being alternative ways of describing the degree of twisting. As noted above, Hamacher discloses that the degree of twisting is a result effective variable for controlling wire physical In re Antonie, 559 F.2d 618 (CCPA 1977). One would have been motivated to control the degree of twisting of the wire in order to achieve the desired degree of elasticity and satisfy the physical requirements with regard to dynamic loadability and reduced weight (col 1, lines 31-52; col 4, lines 8-14). Further, the claimed ranges and the prior art ranges are close enough that one skill in the art would have expected them to have the same properties (i.e., improved elasticity, dynamic loadability) (see MPEP 2144.05).
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Morii, col 4, lines 20-29, Fig. 1).
Hamacher does not disclose a wire strength relationship of S≥3870-2000d; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wires of Hamacher with a strength as claimed since Morii, directed towards a tire having monofilaments for belt reinforcement, teaches that it is advantageous for the monofilament steel wire to have a tensile strength of 3130 to 4410 MPa in order to avoid excessive wire density, maintain belt strength, and avoid manufacturing difficulty (col 2, lines 49-53; col 5, lines 56-64).
Hamacher is silent as to the belt cover layer but Morii teaches that a cover layer (cap layer 5) may be provided in order to suppress belt end portion separation and wire fracturing while enhancing 
Regarding claim 9, Morii shows the cap layer covers the end portions of the belt (Fig. 1) and Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.
Regarding claims 10 and 12, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
While Hamacher teaches that individual wires can be twisted about their longitudinal axis, Hamacher does not expressly disclose the surface twisting angle. The instant specification defines surface twisting angle as equal to arctan(π*D/P)*180/π, wherein D is diameter and P is pitch (see page 6 of specification). Hamacher teaches that individual wires preferably have a cross-section of 0.15 to 0.40mm (col 2, lines 13-18). Hamacher further teaches that wires are twisted about their axis to provide additional elasticity with the degree of twisting selected to correspond to the desired physical properties of the strengthening support (col 1, lines 43-51; col 4, lines 8-14). Thus, Hamacher teaches the degree of twisting is a result effective variable for affecting the elasticity property of the wire. Hamacher discloses a preferable lay length or twist length (equivalent to the pitch) of 10 to 25mm (col 1, line 47-49) which yields surface twisting angles that range from 1.1 to 7.2 degrees. While this range is just outside the claimed range of 8 to 15 degrees, Examiner notes that the surface twist angle range of Hamacher is based on the preferred twist length range and that Hamacher does not teach away from employing twist lengths slightly above or below the preferred range (for example, a diameter of 0.40 and twist length of 9mm yields a surface twist angle of 8 degrees). Twist length directly correlates with the twist angle with both values being alternative ways of describing the degree of twisting. As noted above, Hamacher discloses that the degree of twisting is a result effective variable for controlling wire physical properties (elasticity). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wires of Hamacher with a surface twist angle of 8 to 15 degrees In re Antonie, 559 F.2d 618 (CCPA 1977). One would have been motivated to control the degree of twisting of the wire in order to achieve the desired degree of elasticity and satisfy the physical requirements with regard to dynamic loadability and reduced weight (col 1, lines 31-52; col 4, lines 8-14). Further, the claimed ranges and the prior art ranges are close enough that one skill in the art would have expected them to have the same properties (i.e., improved elasticity, dynamic loadability) (see MPEP 2144.05).
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Morii, col 4, lines 20-29, Fig. 1).
Hamacher is silent as to the belt having a plurality of "wire groups;" however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the filaments of Hamacher as wire groups of 2-4 monofilaments since Morii, directed towards tire belt reinforcement comprised of monofilaments, teaches that it is advantageous to bundle the reinforcing elements in groups of 2-6 in order to achieve a lighter tire weight while reducing belt separation and improving tire maneuverability and rolling resistance deterioration (col 2, lines 47-48; col 7, lines 30-41).
Hamacher is silent as to the belt cover layer but Morii teaches that a cover layer (cap layer 5) may be provided in order to suppress belt end portion separation and wire fracturing while enhancing comfort and maneuvering stability (col 6, lines 56-65). Morii discloses cap layer cords as "substantially parallel to the tire circumferential direction" (col 7, lines 1-2; thus, substantially 0 degrees). Additionally, 
Regarding claim 13, as for the width and spacings of the groups, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups with widths of 100-130% of a product of wire diameter and number of wires and with spacings of 70-250% of the wire diameter since Morii teaches (1) that the monofilaments are aligned adjacent to each other with Ds/DL substantially equal to 1/n (wherein Ds is group diameter which is less than 1.5 times wire diameter and substantially equal in Fig. 2, DL is group length, and n is number of metal wires in the group)--thus, DL is substantially equal to 'Ds x n' (col 5, lines 10-26); and (2) that the intervals between wire bundles, [Symbol font/0x64]G should be between 0.25mm and 1.00mm in order to suppress belt end separation and deterioration in belt rigidity (col 5, lines 41-55; col 6, lines 20-48), said interval being within the 70-250% of the wire diameters disclosed by Hamacher.
Regarding claim 14, Morii teaches that the thickness of the wire groups is less than or equal to 1.5 times the wire diameter in order to lighten the weight of the tire (col 5, lines 22-26).
Regarding claim 16, Morii shows the cap layer covers the end portions of the belt (Fig. 1) and Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.
Regarding claim 17, Kojima discloses that the band is formed by winding a ply of cords coated with rubber at an angle of nearly zero degrees with respect to the circumferential direction ([0019,0028,0082]). Kojima also discloses the band as formed by organic fiber cords and that conventional joint parts no longer exist in the layer due to the winding ([0076]). 

Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Morii et al. (USP 7,438,104) and Kojima (US 2001/0008158) as applied above, and further in view of Kono (JP2713807B, with English machine translation).
Regarding claims 8 and 15, while Hamacher is silent with respect to the wire density, the claimed values are consistent with those used in similar art, as shown for example by Kono (see Tables 1-4; values range from about 44-92 wires/50mm). It would have been obvious to a person having ordinary skill in the art to configure the wire density as claimed since it is well known and conventional to employ wire densities within the claimed range. One would have been motivated to configure the wire density based on the strength of the individual wires and the strength required for the belt ply.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Hamacher fails to disclose the narrowed wire surface twisting angle of 8 to 15 degrees. The twisting angle obtained from the wire diameter and twist length of Hamacher is outside the claimed range.
Examiner acknowledges that the wire diameter and twist lengths disclosed by Hamacher yield surface twisting angles that lie just outside the claimed range. Examiner notes, however, that Hamacher describes the diameter and twist lengths as preferred and does not teach away from using twist lengths that lie slightly above or below the preferred ranges. Further, Hamacher states that the degree of In re Antonie, 559 F.2d 618 (CCPA 1977). One would have been motivated to adjust the degree of twisting in order to achieve the desired elasticity and satisfy the physical requirements for the tire reinforcement (col 1, lines 31-52, col 4, lines 8-14). Further, the claimed ranges and the prior art ranges are close enough that one skill in the art would have expected them to have the same properties (i.e., improved elasticity, dynamic loadability) (see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bundo (US 5429878).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C DYE/Primary Examiner, Art Unit 1749